Citation Nr: 1502298	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-46 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as stomach pains and nausea.

2.  Entitlement to service connection for a right knee disability, to include as secondary to his service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972. 

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from a May 2008 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) regional office (RO) in Huntington, West Virginia and San Juan, Puerto Rico, respectively.  The Board notes that the Winston-Salem, North Carolina RO currently retains jurisdiction over the claims.  

The Veteran testified at a videoconference hearing before the undersigned in October 2012.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's GERD was not present in service or until many years thereafter and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated November 2007 and January 2009, VA's notice requirements were met with respect to the issues addressed in this decision.  The VCAA letter was received prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in March 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claim.  


Service Connection - GERD

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his GERD began during service.  He has a current diagnosis of GERD for which he receives treatment.  He does not have a diagnosis for any other gastrointestinal complaints.  The Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions do not indicate anything more than a broad and vague statement that his current GERD is causally related to his two complaints of stomach pain in service.  The medical evidence is contradictory to this statement.  

During service, the Veteran was treated for stomach pains and nausea in August 1970.  He was treated with Maalox.  The Veteran was again treated in December 1970 for stomach pains.  The examiner noted dysuria.  The remainder of the service treatment records are silent regarding any gastrointestinal complaints or treatment.  

The Veteran was afforded a separation examination in January 1972.  The examiner found the Veteran to be clinically normal in all aspects.     

The Veteran was afforded a VA examination in March 2008.  The Veteran reported that these symptoms have been present for about 30 years, which places the onset after his separation from service.  The Veteran described some digestive problems in service that the examiner noted as acute gastroenteritis with nausea, vomiting, and diarrhea.  The examiner noted that the Veteran does not describe symptoms of GERD in service.  The examiner opined that, although he had some gastrointestinal symptoms while in military service, the symptoms sound like they were acute gastroenteritis.  The examiner noted nothing in the record, nor any description by the Veteran that would suggest the Veteran was having reflux or dyspeptic problems during his military service.  Therefore, the examiner found that the Veteran's present symptoms are less likely than not caused by or the result of symptoms that he had while in the military service.  

Thus, based on the record, the Board finds that the preponderance of the evidence shows that the Veteran did not have GERD in service.  Rather the symptoms described by the Veteran and noted in his service treatment records were actually acute gastroenteritis.  The diagnosis and etiology of GERD are not capable of lay observation.  Jandreau.  The Board finds the negative medical opinion to be of more probative value than the Veteran's lay opinion regarding the onset and etiology of his GERD.  Therefore, service connection for GERD is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for GERD is denied.


REMAND

The Veteran was afforded a VA examination in April 2009 regarding his claim of service connection for a right knee disability.  The examiner performed a thorough examination, reviewed the Veteran's history and records, and determined that there is no evidence that the right ankle sprain led to the right knee problem.  The examiner went to state that relating present right knee problem to the right ankle sprain would require resorting to speculation.  The examiner did not address aggravation.    

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court admonished the Board for relying on medical opinions that were unable to provide an opinion regarding etiology, without resorting to mere speculation, as cause for denying the Veteran's claims.  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, the examiner simply stated that he cannot resolve the issue without resorting to mere speculation, without addressing why he came to such a conclusion and whether any additional information would assist the examiner in providing a more definitive opinion.  Additionally, all secondary claims must address both causation and aggravation of a disability.  Therefore, the case must be returned to provide a new opinion or a new VA examination.

The record includes a CD drive disk from the Social Security Administration; however, the Board cannot access the data on the disk.  Therefore, the RO must either have the records printed or have them downloaded into the Veteran's paperless Virtual VA folder.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of the onset, nature, extent and severity of his knee disability, as well as any medical evidence addressing whether his knee disability is related to or had its onset in service or was caused or aggravated by his service-connected ankle disability.  The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Obtain, physically or electronically, all outstanding VA treatment records, specifically any treatment records from Dr. Rappard.  If such records cannot be obtained or if no such records exist, document such findings.  

3.  Associate, either physically or electronically, the contents of the Social Security Administration's CD disk.

4.  After associating all pertinent outstanding records with the claims file, return the claims file to the April 2009 examiner for an addendum opinion.  If the examiner is not available, then schedule the Veteran for a VA examination regarding the Veteran's right knee.  The examiner should review the claims file and address the following questions:

a.)  Is it at least  as likely as not that the Veteran's right knee disability is causally related to or had its onset during service?  The examiner should note that the Veteran has a parachute badge.  

b.)  Is it at least as likely as not that the Veteran's diagnosed right knee disability is causally or etiologically related to the Veteran's service-connected ankle disability?  
  
c.)  Is it at least as likely as not that the Veteran's diagnosed right knee disability is aggravated by the Veteran's service-connected ankle disability?

A rationale is requested for all opinions provided.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

5.  The Veteran must be advised of the importance of reporting to any VA examinations that may be scheduled; he must also be advised of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of any examination deemed necessary must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


